           Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 1 of 9



 1    SUSAN HEANEY HILDEN, ESQ.
      Nevada Bar No. 5358
 2    2500 East Second Street
 3    Reno, Nevada 89595
      Telephone: (775) 789-5362
 4    shilden@meruelogroup.com

 5    Attorney for Defendant
      LAS VEGAS RESORT HOLDINGS, LLC
 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10    SONYA Z. DUEX,
                                                     Case No.: 2:20-cv-02073-APG-VCF
11                         Plaintiff,
                                                     DEFENDANT’S ANSWER TO COMPLAINT
12    v.
13
      LAS VEGAS RESORT HOLDINGS, LLC
14    dba SAHARA LAS VEGAS, a Delaware
15    limited liability company, and ROES I-X,
      inclusive,
16

17                        Defendants.

18

19           Defendant LAS VEGAS RESORT HOLDINGS, LLC (“Defendant”) by and through it

20   counsel of record, answers Plaintiff SONYA Z. DUEX’S (“Plaintiff”) Complaint as follows:

21           1.      Answering paragraph 1, Defendant admits that Plaintiff is a transgender woman.

22   Defendant is without sufficient knowledge to form a belief as to the truth or falsity of the remaining

23   allegations of paragraphs 1.

24           2.      Answering paragraph 2, Defendant is without sufficient knowledge to form a belief as

25   to the truth or falsity of the allegations.

26           3.      Defendant denies the allegations of paragraph 3.

27           4.      Answering paragraph 4, Defendant denies that it engaged in sex-based discrimination.

28   Defendant is without sufficient knowledge to form a belief as to the truth or falsity of the allegations
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 2 of 9



 1   of the remaining allegations of paragraph 4.
 2           5.      Defendant admits the allegations of paragraph 5.
 3           6.      Defendant admits the allegations of paragraph 6.
 4           7.      Defendant admits the allegations of paragraph 7.
 5           8.      Answering paragraph 8, Defendant is without sufficient knowledge to form a belief as
 6   to the truth or falsity of the allegations.
 7           9.      Defendant admits the allegations of paragraph 9.
 8           10.     Answering paragraph 10, Defendant is without sufficient knowledge to form a belief
 9   as to the truth or falsity of the allegations.
10           11.     Defendant denies the allegations of paragraph 11.
11           12.     Defendant admits the allegations of paragraph 12.
12           13.     Defendant admits the allegations of paragraph 13.
13           14.     Defendant admits the allegations of paragraph 14.
14           15.     Answering paragraph 15, Defendant denies that Sahara denied Plaintiff coverage for
15   gender confirmation surgery. Defendant admits that Plaintiff was denied coverage for gender
16   confirmation surgery. Defendant is without sufficient knowledge to form a belief as to the truth or
17   falsity of the remaining allegations or paragraph 15.
18           16.     Defendant denies the allegations of paragraph 16.
19           17.     Defendants admits the allegations of paragraph 17.
20           18.     Defendant admits the allegations of paragraph 18.
21           19.     Defendant admits the allegations of paragraph 19.
22           20.     Defendant admits the allegations of paragraph 20.
23           21.     Defendant admits the allegations of paragraph 21.
24           22.     Defendant admits the allegations of paragraph 22.
25           23.     Defendant admits the allegations of paragraph 23.
26           24.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
27   the allegations set forth in paragraph 24.
28
                                                        1.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 3 of 9



 1          25.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 2   the allegations set forth in paragraph 25.
 3          26.     Defendant admits the allegations of paragraph 26.
 4          27.     Defendant admits the allegations of paragraph 27.
 5          28.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 6   the allegations set forth in paragraph 28.
 7          29.     Defendant admits the allegations of paragraph 29.
 8          30.     Defendant admits the allegations of paragraph 30.
 9          31.     Defendant admits the allegations of paragraph 31.
10          32.     Defendant admits the allegations of paragraph 32, at the time of Plaintiff’s
11   employment.
12          33.     Defendant admits the allegations of paragraph 33.
13          34.     Defendant admits the allegations of paragraph 34.
14          35.     Defendant admits the allegations of paragraph 35.
15          36.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
16   the allegations set forth in paragraph 36.
17          37.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
18   the allegations set forth in paragraph 37.
19          38.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
20   the allegations set forth in paragraph 38.
21          39.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
22   the allegations set forth in paragraph 39.
23          40.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
24   the allegations set forth in paragraph 40.
25          41.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
26   the allegations set forth in paragraph 41.
27          42.     Defendant admits the allegations of paragraph 42.
28
                                                       2.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 4 of 9



 1          43.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 2   the allegations set forth in paragraph 43.
 3          44.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 4   the allegations set forth in paragraph 44.
 5          45.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 6   the allegations set forth in paragraph 45.
 7          46.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 8   the allegations set forth in paragraph 46.
 9          47.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
10   the allegations set forth in paragraph 47.
11          48.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
12   the allegations set forth in paragraph 48.
13          49.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
14   the allegations set forth in paragraph 49.
15          50.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
16   the allegations set forth in paragraph 50.
17          51.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
18   the allegations set forth in paragraph 51.
19          52.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
20   the allegations set forth in paragraph 52.
21          53.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
22   the allegations set forth in paragraph 53.
23          54.     Defendant admits the allegations of paragraph 54.
24          55.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
25   the allegations set forth in paragraph 55.
26          56.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
27   the allegations set forth in paragraph 56.
28
                                                       3.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 5 of 9



 1          57.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 2   the allegations set forth in paragraph 57.
 3          58.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 4   the allegations set forth in paragraph 58.
 5          59.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 6   the allegations set forth in paragraph 59.
 7          60.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 8   the allegations set forth in paragraph 60.
 9          61.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
10   the allegations set forth in paragraph 61.
11          62.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
12   the allegations set forth in paragraph 62.
13          63.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
14   the allegations set forth in paragraph 63.
15          64.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
16   the allegations set forth in paragraph 64.
17          65.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
18   the allegations set forth in paragraph 65.
19          66.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
20   the allegations set forth in paragraph 66.
21          67.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
22   the allegations set forth in paragraph 67.
23          68.      Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
24   the allegations set forth in paragraph 68.
25          69.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
26   the allegations set forth in paragraph 69.
27

28
                                                       4.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 6 of 9



 1          70.     Answering paragraph 70, Defendant denies that there is a discriminatory exclusion in
 2   the policy. Defendant is without sufficient knowledge to form a belief as to the truth or falsity of the
 3   remaining allegations set forth in paragraph 70.
 4          71.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 5   the allegations set forth in paragraph 71.
 6          72.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 7   the allegations set forth in paragraph 72.
 8          73.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 9   the allegations set forth in paragraph 73.
10          74.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
11   the allegations set forth in paragraph 74.
12          75.     Answering paragraph 75, Defendant denies that it made the decision to deny
13   coverage. Sahara admits the remaining allegations of paragraph 75.
14          76.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
15   the allegations set forth in paragraph 76.
16          77.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
17   the allegations set forth in paragraph 77.
18          78.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
19   the allegations set forth in paragraph 78.
20          79.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
21   the allegations set forth in paragraph 79.
22          80.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
23   the allegations set forth in paragraph 80.
24          81.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
25   the allegations set forth in paragraph 81.
26          82.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
27   the allegations set forth in paragraph 82.
28          83.     Defendants admits the allegations of paragraph 83.
                                                      5.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 7 of 9



 1           84.     Answering paragraph 84, Defendant demies that it was unwilling to speak to Plaintiff
 2   about her situation. Defendant is without sufficient knowledge to form a belief as to the truth or
 3   falsity of the remaining allegations set forth in paragraph 84.
 4           85.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 5   the allegations set forth in paragraph 85.
 6           86.     Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
 7   the allegations set forth in paragraph 86.
 8           87.     Answering paragraph 87, Defendant admits that in July 2020 Human Resources
 9   Manager Ashley Rogers requested updated leave paperwork from Plaintiff. Defendant denies the
10   remaining allegations of paragraph 87.
11           88.     Answering paragraph 88, Defendant denies alleged discriminatory treatment and
12   hostile environment, and denies that it would “seek a pretext to engage in retaliatory termination of”
13   Plaintiff’s employment. Defendant is without sufficient knowledge to form a belief as to the truth or
14   falsity of the remaining allegations set forth in paragraph 88.
15           89.     Answering paragraph 89, Defendant admits that Plaintiff resigned on July 23, 2020.
16   Defendant denies that Plaintiff was constructively terminated, and denies that Plaintiff mitigated her
17   damages or preserved her “employability prospects” through resigning.
18           90.     Defendant admits the allegations of paragraph 90.
19           91.     Answering paragraph 91, Defendant denies any discriminatory employee benefits
20   practices.
21           92.     Defendant admits the allegations of paragraph 92.
22           93.     Defendant admits the allegations of paragraph 93.
23           94.     Answering paragraph 94, Defendant incorporates its responses to paragraphs 1 to 93,
24   as though set forth in full herein.
25           95.     Defendant admits the allegations of paragraph 95.
26           96.     Defendant admits the allegations of paragraph 96.
27           97.     Defendant admits the allegations of paragraph 97, during the time of Plaintiff’s
28   employment.
                                                        6.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 8 of 9



 1          98.     Defendant denies the allegations of paragraph 98.
 2          99.     Defendant denies the allegations of paragraph 99.
 3          100.    Defendant denies the allegations of paragraph 100.
 4          101.    Defendant denies the allegations of paragraph 101.
 5          102.    Defendant denies the allegations of paragraph 102.
 6          103.    Answering paragraph 103, Defendant incorporates its responses to paragraphs 1 to
 7   102, as though set forth in full herein.
 8          104.    Defendant admits the allegations of paragraph 104.
 9          105.    Defendant admits the allegations of paragraph 105.
10          106.    Defendant admits the allegations of paragraph 106, during the time of Plaintiff’s
11   employment.
12          107.    Defendant denies the allegations of paragraph 107.
13          108.    Defendant denies the allegations of paragraph 108.
14          109.    Defendant denies the allegations of paragraph 109.
15          110.    Defendant denies the allegations of paragraph 110.
16          111.    Defendant denies the allegations of paragraph 111.
17                                      AFFIRMATIVE DEFENSES
18          1.      Plaintiff has failed to state claims upon which relief can be granted.
19          2.      Plaintiff’s claims are barred, all or in part, by latches, waiver, and/or estoppel.
20          3.      Defendant presently has insufficient knowledge or information upon which to form a

21   belief as to whether it may have other, as yet unstated, defenses available. In the event further

22   investigation or discovery reveals the applicability of any additional defenses, Defendant reserves

23   the right to amend this Answer to specifically assert such additional affirmative.

24                  Dated this 7th day December 2020.

25                                                 SUSAN HILDEN, ESQ.
26                                                 _/s/Susan Heaney Hilden___________
27                                                 Attorney for Defendant

28
                                                        7.
        Case 2:20-cv-02073-APG-VCF Document 7 Filed 12/07/20 Page 9 of 9



 1                                      CERTIFICATE OF SERVICE
 2
            The undersigned certifies that, on the 7th day of December 2020, a true and correct copy of
 3
     the foregoing DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT was served on all
 4
     persons registered for service in the Court’s Electronic Filing system, including but not limited to:
 5

 6                  Marc J. Randazza
 7                  mjr@randazza.com
                    Ronald D. Green
 8                  rdg@randazza.com
                    Alex J. Shepard
 9
                     ajs@randazza.com
10                  Randazza Legal Group, PLLC
                    2764 Lake Sahara Drive, Suite 109
11                  Las Vegas, NV 89117
                    ecf@randazza.com
12                  Attorneys for Plaintiff Sonya Z. Duex
13

14                                                 /s/Susan Heaney Hilden_____________________

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       8.
